Marston, J.
The defendants, co-partners, were sued upon-a promissory note purporting to have been executed by and' in the name of the firm, and made payable to the order of John H. Parsons. They pleaded the general issue and denied the execution of the instrument. It appeared, and' was not disputed on the trial, that the note was given by one ■ member of the firm for his individual debt, and that the-other members gave no authority therefor.
*593There was evidence given tending to show that the American National • Bank was a bona fide holder of this paper?- and that after the note became due the bank transferred it to the plaintiff, who had notice that it was given without authority for the debt of one of the makers.
The court charged the jury in substance that if the bank was a bona fide holder, it could have recovered, and that the plaintiff would have a like right, notwithstanding the fact that he had notice of the infirmity. This ruling was correct. Kost v. Bender 25 Mich. 515.
The judgment must be affirmed with costs.
The other Justices concurf-ed.